ON MOTION FOR REHEARING.
Mr. Justice Texidor
delivered the opinion of the Court.
We are asked by The People of Puerto Rico to reconsider our former judgment herein.
In one of the first paragraphs of the motion, which is subscribed by the Fiscal of this court and by the prosecuting attorney for the District of Arecibo, it is said:
“Before assigning the errors which, in our opinion, this Hon. Court committed in the decision of this case, we wish to state that the utmost interest of The People of Puerto Rico is to' be heard on the question decided without being raised by any of the parties, *649that is, tbat tbe information was insufficient because tbe action was brought in the name of the People of Puerto Eico and not in the name of the United States, and that this question be taken by the Court under advisement until a determination is made of the other point raised in the case of People v. Luciano Fuertes, closely connected therewith, to wit: Whether the sale of intoxicating liquours constitutes in Puerto Eico a felony or a misdemeanor, under the National Prohibition Act, as recently amended; In order to be more ■explicit, we want-the Court-to consider this case as undecided and that in deciding the other ease of People v. Fuertes, it confirm or overrule the decision given in the instant case and at the same time decide the question raised therein.”
The question of jurisdiction has been raised by this court in the exercise of a constantly recognized and anciently consecrated right to raise and determine such a question, irrespective of whether the parties desired, could, or knew how to raise it. If there was any dearth of jurisprudence on this point, it would suffice to remember section 1141 of the Compiled Statutes of Puerto Rico (Act of March 12, 1903), which reads as follows:
“That the Supreme Court of Puerto Eico shall hereafter be a •court of appeals and not a court of cassation. In its deliberations and decisions, in all cases, civil or criminal, said court shall not be confined to the errors of procedure or of law only, as they are pointed out, alleged or saved by the respective parties to the suit, or as set forth in their.briefs and exceptions, but in furtherance of justice, the court may also take cognizance of all the facts and proceedings in the case as they appear in the record, and likewise consider the merits thereof, so as to promote justice and right and to prevent injustice and delay.”
A reading of this statutory provision will convince the reader that when a court is created, it is not restricted to a consideration of the legal questions raised by the parties, but that it is empowered to consider and decide whatever points it may find.
A slight examination of the jurisprudence of this court will reveal the fact that the question determined by our *650former judgment in the instant case is not a novel one. The case of People v. Rodríguez, supra, decided in 1924, can not he easily ignored, especially as it is cited in our former-opinion in this case. There a divergence of opinion arose among the members of the Court -with regard to several important questions, of which the form in which the information should be presented was not the least important. The dissenting opinion maintained that the information should be brought in the name of the United States, and clearly expressed the scope of the law extending the National Prohibition Act to the territories and possessions. Prom the dissenting opinion of Mr. Justice Wolf, we quote the following excerpts:
“Under section 3 of the Act of 1921, supra, it is evident that the National Prohibition Law was extended to Puerto Rico as a Federal Act, and the Act of 1922 does not in terms purport to make the National Prohibition Law a local act, as has been maintained, but merely to give the local courts jurisdiction over the offenses enumerated in the National Prohibition Act. Nevertheless, it has been strongly contended that the intention of Congress by the Act of 1922 was to make the National Prohibition Act a local law. As we have seen, the said Act does not speak of the National Prohibition Law, but only of the offenses thereunder. The National Prohibition Act confers upon the courts certain other civil and equitable jurisdiction which in no sense has been conferred upon the local courts of Puerto Rico.
“Of the power of Congress distinctly to make the National Act a local law, of course I have no question. The question is whether Congress did so, or intended to do so. If my recollection serves me correctly, Congress at one time made the Penal Code of the state of Kansas, or some other state, a Penal Code for the Indian Territory, and of course Congress had this power and indicated it in unmistakable language. In the Act of September 21, 1933, supra, there is no expression of intention to make a local law of the National Prohibition Act. That the whole law was not intended to be a local act is a thought excluded by the fact that only the crimes mentioned in the National Prohibition Act should fall under the jurisdiction of the local courts.”
*651It is unnecessary to discuss herein the most effective manner of converting a national act into a local one. Of course, we do affirm that extending a federal law to a territory does not deprive said law of its national character. The violation or the offense with regard to any of its precepts, provisions or prohibitions, is a violation of a national act; the extension thereof to a territory alters in no wise the nature of the crime.
Without wishing to be too strict in the interpretation of the statute, we may say that the Act of Congress of September 21, 1922, did nothing else than to extend the jurisdiction of the territorial courts of Puerto Rico so as to include the cognizance of violations and offenses which were not formerly within such jurisdiction. And we can go no further than the legislative power did. The power or authority of territorial courts to impose a penalty and enforce it, is not discussed in our opinion. The legal and valid form of acquiring jurisdiction is something different. The authority in whose name the violation should be prosecuted, is another point of our decision; and the more we study it, the more we are convinced that only in the name and by the authority of the United States of America, and not in the name and by the authority of the people of a State or Territory, may a violation of a federal statute be prosecuted, and the violators be brought before a federal or state court, with original and proper jurisdiction, or with concurrent jurisdiction, as the case may be.
The argument that all offenses or violations of local or federal laws are always against the peace and dignity of the people of the United States, seems to us academic and of purely scientific speculation,' although in order to establish the same the special political condition of federations is forgotten, wherein the spheres of political and juridical activity of the Federal Government and of the Federal States are preserved independently as far as the covenant *652and the Federal Constitution allow, and even having perhaps the same center, they have a different development in certain activities.
The appellant in this ease, in opposing the present motion for rehearing has raised an interesting question which need not be decided now, bnt which is also incidentally referred to in the said motion, where it is said:
. Once jurisdiction was granted to the insular courts to take cognizance oi -violations of the National Prohibition Act, the district attorneys of such courts are the ones called upon to prosecute said violations before said courts, and not the United States Attorney, who has been appointed solely and exclusively to act before the Federal Court. It is a principle generally accepted that when a court is granted jurisdiction to take cognizance of a particular matter, this carries with it the means to enforce such jurisdiction. Should the opinion of this Hon. Court prevail, it may be asserted that violations of the National Prohibition Act could not be prosecuted before our District Courts, inasmuch as the United States prosecuting attorney would have no authority to appear before them, because in accordance with section 41 of our Organic Act, they are entitled to appear solely before the Federal Court.”
Tbe comment made by tbe petitioner for rehearing with regard to the view point of the majority of this court and that we should consider that there are in Puerto Rico two sovereignties or jurisdictions is hard to understand, inasmuch as therein are confused the terms “sovereignty” and “jurisdiction”, which do not have the same meaning in legal parlance; apart from the fact that treading upon that field is risky, and going as far as the representatives of the people of Puerto Rico have gone, exceeds the limits of the risk and exhibits some ignorance of the respect which the representatives of the parties owe the courts. We all know that, as regards sovereignty, no other exists here than that of the United States of America. On the other hand, as regards the jurisdiction of the courts, for anyone with an ordinary knowledge of what “jurisdiction” means, the case is so different, that the Congress of the United States has *653considered it necessary in the Organic Act of Puerto Rico to establish and define the jurisdiction of the United States Court for Puerto Rico separately from that of the courts of the territory; and in the Act of September 21, 1922, it vested in the courts of Puerto Rico a concurrent jurisdiction which they did 'not have theretofore.
It continues to be perfectly plain to us that violations of a national or federal act, may only be prosecuted in the name of the sovereign or national power, the United States of America. By the above quoted law!, the Nation has not deprived itself of the power to commence the prosecution. When Congress has desired to grant such power, in any measure, or in any form, or to a non-federal 'officer, it has done so in an unequivocal manner. In this respect section 4, Title I, of the National Prohibition Act may be quoted, the first paragraph of which reads thus:
“The United States attorney for the district where such nuisance as is defined in this Act exists, or any officer designated by him or the Attorney General of the United States, may prosecute a suit in equity in the name of the United States to abate and enjoin the same. Actions in equity to enjoin and abate such nuisance may be brought in any court having jurisdiction to hear and determine equity causes. The jurisdiction of the courts of the United States under this section shall be concurrent with that of the courts of the several States.”
And in section 22, Title II, of the same act we read:
“An action to enjoin any nuisance defined in this Title may be brought in the name of the United States by the Attorney General of the United States or by any United States attorney or any prosecuting attorney of any State or any subdivision thereof or by the commissioner or his deputies or assistants.”
For the reasons assigned the motion for rehearing must be denied.
Mr. Chief Justice del Toro and Mr. Justice Aldrey dissented.